DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement in the Office Action mailed 29 June 2021 is withdrawn.
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see p. 2, lines 8-13 of the specification).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “Use” claims are not methods nor apparatus.  See MPEP 2173.05(q).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a nickel electrode comprising an electrically conductive nickel mesh/expanded web with a nickel layer of mutually adherent, spherical, nanoporous nickel particles only applied to the mesh.  See the specification, Figs. 4-5 as an example of the instant invention.  The specification discloses prior art nickel layers with different morphology (Figs. 1-3).  Fig. 1 is representative of the typical sintered, nickel electrodes.  Naoki (US 20150203976 A1) as submitted on Applicant's Information Disclosure Statement on 13 November 2019 discloses a nickel electrode formed by plasma spraying and consequently melted (para 165).  While it is likely that the starting nickel powder is spherical (para 165), one of ordinary skill in the art would understand a melted particle/powder with impact and solidification would not retain its spherical shape.  Thus, the instant invention defines over the prior art of Naoki by the structure of the nickel layer.  Wakizoe (US 5084154 A) discloses electrodes comprising nickel that are made by melt-spraying (col. 6, lines 20-31).  Wakizoe further discloses that the particle size is chosen in order to have complete melting of the granules (col. 8, lines 45-61) and therefore would not maintain a spherical shape on impact.  Jorissen (US 10829860 B2) is a related patent and discloses a nickel electrode of an electrically conductive nickel sheet with spherical, porous nickel particles.  While this is similar to the instant invention, Jorissen does not explicitly disclose a nickel mesh/expanded web wherein the paste includes a surfactant.  The specification (p. 8; lines 5-10) discloses that the addition of the surfactants to the paste surprisingly prevents the closing of the openings of the nickel mesh or expanded web.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794